           Case 3:19-cv-06011-SK Document 1 Filed 09/25/19 Page 1 of 10


 1    RONALD L. RICKMAN (SBN 139189)
      SARAH BOWEN (SBN 308633)
 2    BULLIVANT HOUSER BAILEY PC
      101 Montgomery Street, Suite 2600
 3    San Francisco, CA 94104-4146
      Telephone: 415.352.2700
 4    Facsimile: 415.352.2701
      Email: ron.richman@bullivant.com
 5           sarah.bowen@bullivant.com

 6    Attorneys for Plaintiffs

 7
 8                                        UNITED STATES DISTRICT COURT

 9                                     NORTHERN DISTRICT OF CALIFORNIA

10
11   BOARD OF TRUSTEES OF THE                              Case No.:
     LABORERS HEALTH AND WELFARE
12   TRUST FUND FOR NORTHERN                               COMPLAINT FOR DAMAGES FOR
     CALIFORNIA; BOARD OF TRUSTEES OF                      BREACH OF COLLECTIVE
13   THE LABORERS VACATION-HOLIDAY                         BARGAINING AGREEMENT; TO
     TRUST FUND FOR NORTHERN                               RECOVER UNPAID TRUST FUND
14   CALIFORNIA; BOARD OF TRUSTEES OF                      CONTRIBUTIONS
     THE LABORERS PENSION TRUST FUND
15   FOR NORTHERN CALIFORNIA; and
     BOARD OF TRUSTEES OF THE
16   LABORERS TRAINING AND RETRAINING
     TRUST FUND FOR NORTHERN
17   CALIFORNIA,

18                                  Plaintiffs,

19             vs.

20   JS TAYLOR CONSTRUCTION, INC., a
     California corporation.
21
                                    Defendant.
22
23            Now comes the plaintiffs, hereinabove named, and for their causes of action against

24   defendant, allege as follows:

25                                          I. JURISDICTION AND VENUE

26             1.       This is an action for damages for breach of the collective bargaining agreement

27   described below; and for recovery of unpaid trust fund contributions. This Court has

28 jurisdiction of the action under and pursuant to the provisions of 29 U.S.C. § 185 (§ 301 of the


     4824-8141-4308.1 29512/00313                      -1 -
            COMPLAINT FOR DAMAGES FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT
           Case 3:19-cv-06011-SK Document 1 Filed 09/25/19 Page 2 of 10


 1   Labor Management Relations Aet of 1947, as amended) and 29 U.S.C. §§1132(a)(3) and

 2   1132(e)(1) (§§502(a)(3) and 502(e)(1) of the Employee Retirement Income Security Act of

 3   1974, as amended (“ERISA”). The suit arises from the defendant JS Taylor Construction, Inc.’s

 4   failure to make trust fund contributions as required by the collective bargaining agreement, by

 5   the written trust agreements and by provisions of federal law.

 6                                   II. INTRADISTRICT ASSIGNMENT

 7            2.        Venue of the within action is properly laid in the U.S. District Court for the

 8 Northern District of California in that, under ERISA §502(e)(2), 29 U.S.C. §1132(e)(2),
 9   contributions are made to, and benefits paid from, a corporate co-trustee bank in the Northern

10   District of California.

11                                                III. PARTIES

12             3.       The Eaborers Health and Welfare Trust Fund for Northern California, Eaborers

13   Vacation-Holiday Trust Fund for Northern California, Eaborers Pension Trust Fund for

14 Northern California, and Laborers Training and Retraining Trust Fund for Northern California
15   (collectively, the “Trust Funds”) are the plaintiffs herein. The Trust Funds are organized under

16   and pursuant to the provisions of §§302(c)(5) and 302(c)(6) of the Labor Management Relations

17 Act of 1947, as amended, 29 U.S.C. §§186(c)(5) and 186(c)(6). The Trust Funds were
18   established through collective bargaining agreements between the Northern California District

19   Council of Laborers and employer associations representing construction industry employers

20   doing business in Northern California. The Trust Funds are employee benefit plans created by

21   written trust agreements subject and pursuant to §§3(3) and 3(37) of ERISA, 29 U.S.C.

22   §§1002(3) and (37). The Boards of Trustees, as fiduciaries, are the plaintiffs, who sue on behalf

23   of the Trust Funds.

24            4.        Each of the Trust Funds is a third party beneficiary of the collective bargaining

25   agreement described below.

26   ///

27   ///

28   ///



     4824-8141-4308.1 29512/00313                       -1-
            COMPLAINT FOR DAMAGES FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT
           Case 3:19-cv-06011-SK Document 1 Filed 09/25/19 Page 3 of 10


 1             5.       At all times mentioned herein, eaeh of the Trust Funds was an express trust

 2   created by a written trust agreement subject to and pursuant to §302 of the Labor Management

 3   Relations Act of 1947, as amended, 29 U.S.C.§186, and a multi-employer benefit plan within

 4 the meaning of sections 3 and 4 of ERISA, 29 U.S.C. §§1002, 1003.
 5             6.       The Trust Funds provide a variety of benefits for laborers, retired laborers and

 6   other related covered employees on whose behalf contributions are made pursuant to collective

 7   bargaining agreements. The duties of the Board of Trustees of the Trust Funds include ensuring

 8   that employers who are signatories to said collective bargaining agreements comply with the

 9 terms of those agreements with respect to payments and contributions to the Trust Funds.
10             7.       Plaintiffs are informed and believe, and upon that ground allege, that at all times

11   material hereto, defendant JS Taylor Construction, Inc. (“JS Taylor”) was and is a California

12   corporation with its principal place of business located in Manteca, California. Plaintiffs are

13   further informed and believe, and upon that ground allege, that at all times material hereto,

14   defendant JS Taylor was an employer within the meaning of §3(5) and §515 of ERISA,

15   29 U.S.C. §§1002(5), 1145 and an employer in an industry affecting commerce within the

16   meaning of section 301 of the Eabor Management Relations Act of 1947, as amended,

17   29 U.S.C. §185.

18                                     IV. FIRST CLAIM FOR RELIEF

19                       BREACH OF COLLECTIVE BARGAINING AGREEMENT

20             8.       Plaintiffs reallege and incorporate by reference, as though fully set forth, the

21   allegations contained in paragraphs 1 - 7 of this Complaint.

22            9.        On or about May, 2015 JS Taylor entered into a Memorandum Agreement with

23   the Northern California District Council of Laborers and pursuant to the Memorandum

24 Agreement, became bound to a written collective bargaining agreement with the Northern
25   California District Council of Laborers (“Laborers Union”) entitled the Laborers’ Master

26   Agreement For Northern California (“Master Agreement”). In agreeing to be bound to the

27   Master Agreement, defendant agreed to be subject to and bound by all provisions and conditions

28   of the written trust agreements which established the trust funds. Pursuant to the provisions of



     4824-8141-4308.1 29512/00313                       -3-
            COMPLAINT FOR DAMAGES FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT
           Case 3:19-cv-06011-SK Document 1 Filed 09/25/19 Page 4 of 10


 1   the Master Agreement, defendant agreed to be bound by all terms relating to wages, hours and

 2   conditions of employment prescribed therein with the Laborers Union.

 3            10.      By virtue of the Master Agreement and written trust agreements, defendant

 4 promised and agreed that: (1) it would pay employee fringe benefit contributions into each
 5   Trust Fund in regular monthly installments commencing on or before the 15th day of the month

 6   immediately succeeding the month in which the employee’s work was performed; (2) that in the

 7   event that any of said monthly installments were not paid in full on or before the 25th day of the

 8   month in which such contributions became due, it would pay interest on the delinquent

 9   contribution in the amount of 1.5% per month until paid in full, and would also pay the amount

10   of $150 for each delinquent contribution as liquidated damages, and not as a penalty; and

11   (3) that if any suit with respect to any of said contributions or payments were filed against them,

12   it would pay into said Trust Funds the attorneys’ fees, costs and all other expenses incurred in

13   connection with such suit.

14            11.      The Master Agreement between the Laborers Union and JS Taylor has never

15   been terminated.

16            12.      Plaintiffs have performed all conditions, covenants and promises on their part to

17   be performed in accordance with the terms and conditions of the Master Agreement and Trust

18   Agreements.

19            13.      Within four years last past, defendant materially breached and broke the

20   aforesaid Master Agreement and trust agreements in the following respects:

21                     a.          By reporting, but failing to pay (reported, not paid) all employee fringe

22                                 benefit contributions on behalf of its covered employees for the period

23                                 September - December 2018 and May- June 2019 in the principal amount

24                                 of $26,781.24, according to proof at trial;

25                     b.          By failing to pay interest and liquidated damages on the unpaid and

26                                 delinquent employee fringe benefit contributions (reported, not paid), for

27                                 the period September - December 2018 and May- June 2019• in an

28                                 amount to be proven at trial;



     4824-81414308.1 29512/00313
            COMPLAINT FOR DAMAGES FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT
           Case 3:19-cv-06011-SK Document 1 Filed 09/25/19 Page 5 of 10


 1                      c.          By failing to report and failing to pay (not reported, not paid), pursuant to

 2                                  audit, all employee fringe benefit contributions on behalf of its covered

 3                                  employees for the period March - June, September and December 2018

 4                                  in the principal amount of $326,634.65, according to proof at trial;

 5                      d.          By failing to pay interest and liquidated damages on the unpaid and

 6                                  delinquent employee fringe benefit contributions (not reported, not paid),

 7                                  pursuant to audit, for the period March - June, September and December

 8                                  2018 in an amount to be proven at trial; and

 9                      e.          By failing to pay interest and liquidated damages on employee fringe

10                                  benefit contributions that were paid late (paid, paid late), for the period

11                                  May -August 2018 in the amount of $11,899.75, as calculated through

12                                  August 20, 2019.

13              14.     The aforesaid material breaches proximately caused damages to plaintiffs in the

14   following approximate amounts, all according to proof at trial: (a) for unpaid contributions

15   (reported, not paid) in the principal amount of $26,781.24 plus interest and liquidated damages

16   in an amount to be proven at trial; (b) for unpaid contributions (not reported, not paid), pursuant

17 to audit in the principal amount of $326,634.65 plus interest and liquidated damages in an
18   amount to be proven at trial; and (c) for interest and liquidated damages on contributions paid

19   late (paid, paid late), in the amount of $11,899.75, as calculated through August 20, 2019.

20   Interest will continue to accrue at the rate of 1.5% each month during the pendency of this

21   lawsuit.

22              15.     Plaintiffs have incurred and will continue to incur attorneys’ fees and costs in the

23   within action. Pursuant to the provisions of the Master Agreement and the trust agreements,

24 plaintiffs request that the Court award plaintiffs their attorneys’ fees and costs incurred in the
25   bringing of the within action.

26            WHEREFORE, plaintiffs pray for judgment as set forth below.

27   ///

28   ///



     4824-8141-4308.1 29512/00313                            -5-
            COMPLAINT FOR DAMAGES FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT
           Case 3:19-cv-06011-SK Document 1 Filed 09/25/19 Page 6 of 10


 1   ///

 2                                         V. SECOND CLAIM FOR RELIEF

 3                      RECOVERY OF UNPAID TRUST FUND CONTRIBUTIONS

 4                                               (ERISA §§502(g)(2), 515)

 5             16.      Plaintiffs reallege and ineorporate by reference, as though fully set forth, the

 6   allegations contained in paragraphs 1 - 15 of this Complaint.

 7             17.      ERISA section 515, 29 U.S.C. § 1145, requires defendant to make such

 8   contributions to the plaintiffs Trust Funds as are required under the terms of their collective

 9   bargaining agreement with the Union. Pursuant to the provisions of their trust agreements,

10 plaintiffs are entitled to enforce defendant’s obligations to make those contributions.
11             18.      Plaintiffs are informed and believe, and on that ground allege, that defendant

12 reported, but failed to pay (reported, not paid) all employee fringe benefit contributions into
13   each Trust Fund for the period September - December 2018; and May and June 2019 in the

14 principal amount of $26,781.24, according to proof at trial. Defendant is further obligated by
15   the provisions of the Master Agreement and the Trust Agreements to pay interest on unpaid

16   contributions at the rate of 1.5% per month until paid and liquidated damages in the amount of

17   $150 for each month that defendant failed to timely report and pay all employee fringe benefit

18   contributions into each Trust Fund.

19             19.      Pursuant to the provisions of ERISA, §502(g)(2), 29 U.S.C. §1132(g)(2),

20 plaintiffs are entitled to the following statutory relief:
21                      (a)         Section 502(g)(2)(A): for unpaid contributions (reported, not paid) in the

22                                  principal amount of $26,781.24, according to proof at trial;

23                      (b)         Section 502(g)(2)(B): for contributions reported and not paid, an award

24                                  of interest on the unpaid fringe benefit contributions at the rate of 1.5%

25                                  per month, from the date of the delinquency, until the date of judgment,

26                                  calculated to be $6,280.52 through August 20, 2019; and

27                      (c)         Section 502(g)(2)(C): the additional award of an amount equal to the

28                                  greater of (i) interest on the unpaid fringe benefit contributions at the rate



     4824-8141-4308.1 29512/00313                            -6-
            COMPLAINT FOR DAMAGES FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT
           Case 3:19-cv-06011-SK Document 1 Filed 09/25/19 Page 7 of 10


 1                                  of 1.5% per month, from the date of the delinqueney, until the date of

 2                                  judgment or; (ii) liquidated damages under the Master Agreement and

 3                                  trust agreements of $150 for eaeh month that defendant reported, but

 4                                  failed to pay all employee fringe benefit eontributions into each Trust

 5                                  Fund, calculated to be $6,280.52 through August 20, 2019.

 6            20.       Plaintiffs are informed and believe, and on that ground allege, that defendant

 7   failed to report, and failed to pay (not reported, not paid), pursuant to audit, all employee fringe

 8   benefit contributions into each Trust Fund for the period March - June, September and

 9   December, 2018 in the principal amount of $326,634.65, according to proof at trial. Defendant

10   is further obligated by the provisions of the Master Agreement and the Trust Agreements to pay

11   interest on unpaid contributions at the rate of 1.5% per month until paid and liquidated damages

12   in the amount of $150 for each month that defendant failed to timely report and pay all

13   employee fringe benefit contributions into each Trust Fund.

14            21        Pursuant to the provisions of ERISA, section 502(g)(2), 29 U.S.C. § 1132(g)(2),

15   plaintiffs are entitled to the following statutory relief:

16                      (a)         Under section 502(g)(2)(A): for unpaid contributions (not reported, not

17                                  paid) pursuant to an audit, in the principal amount of $326,634.65,

18                                  according to proof at trial;

19                      (b)         Section 502(g)(2)(B): for contributions not reported and not paid (audit),

20                                  an award of interest on the unpaid fringe benefit contributions at the rate

21                                  of 1.5% per month, from the date of the delinquency, until the date of

22                                  judgment, calculated to be $34,890.03 through July 25, 2019, according

23                                  to proof at trial; and

24                      (c)         Section 502(g)(2)(C): the additional award of an amount equal to the

25                                  greater of (i) interest on the unpaid fringe benefit contributions at the rate

26                                  of 1.5% per month, from the date of the delinquency, until the date of

27                                  judgment; or (ii) liquidated damages under the Master Agreement and

28                                  trust agreements of $150 for each month that defendant failed to timely



     4824-8141-4308.1 29512/00313                            -7-
            COMPLAINT FOR DAMAGES FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT
           Case 3:19-cv-06011-SK Document 1 Filed 09/25/19 Page 8 of 10


 1                                 report and pay all employee fringe benefit contributions into each Trust

 2                                 Fund, calculated to be $34,890.03 through July 25, 2019, according to

 3                                 proof at trial.

 4            22.       Plaintiffs have incurred and will continue to incur attorneys’ fees in the within

 5   action. Pursuant to the provisions of section 502(g)(2)(D) of ERISA, 29 U.S.C.

 6   § 1132(g)(2)(D), plaintiffs request that the Court award plaintiffs their attorneys’ fees and costs

 7   incurred in the bringing of the within action.

 8            WHEREFORE, plaintiffs pray for judgment as follows.

 9                                             VI. RELIEF REQUESTED

10            1.        On the First Claim for Relief, for damages for breach of the collective bargaining

11   agreement for judgment against defendant as follows:

12                      (a)        For unpaid contributions (reported, not paid) in the principal amount of

13                                 $26,781.24 plus interest and liquidated damages in an amount to be

14                                 proven at trial;

15                      (b)        For unpaid contributions (not reported, not paid) pursuant to audit, in the

16                                 principal amount of $326,634.65 plus interest and liquidated damages in

17                                 an amount to be proven at trial;

18                      (c)        For interest and liquidated damages on contributions paid late (paid, paid

19                                 late), in the amount of $11,899.75, as calculated through

20                                 August 20, 2019; and

21                      (d)        for costs of suit, attorneys’ fees and for such other further relief as the

22                                 Court may deem just and proper.

23            2.        On the Second Claim for Relief, for recovery under ERISA section 502(g)(2),

24   29 U.S.C. § 1132(g)(2), for judgment against defendant as follows:

25                      (a)        Under section 502(g)(2)(A): for unpaid contributions (reported, not paid)

26                                 in the principal amount of $26,781.24, according to proof at trial;

27                     (b)         Under section 502(g)(2)(B): an award of interest on the unpaid fringe

28                                 benefit contributions at the rate of 1.5% per month, from the date of



     4824-81414308.1 29512/00313                            -8-
            COMPLAINT FOR DAMAGES FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT
           Case 3:19-cv-06011-SK Document 1 Filed 09/25/19 Page 9 of 10


 1                                  delinquency, until the date of judgment, calculated to be $6,280.52

 2                                  through August 20, 2019;

 3                      (c)         Under section 502(g)(2)(C): the additional award of an amount equal to

 4                                  the greater of (i) interest on the unpaid fringe benefit contributions at the

 5                                  rate of 1.5% per month, from the date of delinquency, until the date of

 6                                  judgment; or (ii) liquidated damages under the Master Agreement and

 7                                  trust agreements of $150 for each month that defendant failed to timely

 8                                  report and pay all employee fringe benefit contributions into each Trust

 9                                  Funds, calculated to be $6,280.52 through August 20, 2019;

10                      (d)         Under section 502(g)(2)(A): for unpaid contributions (not reported, not

11                                  paid) pursuant to an audit, in the principal amount of $326,634.65,

12                                  according to proof at trial;

13                      (e)         Under section 502(g)(2)(B): an award of interest on the unpaid fringe

14                                  benefit contributions (not reported, not paid) pursuant to an audit at the

15                                  rate of 1.5% per month, from the date of delinquency, until the date of

16                                  judgment, calculated to be $34,890.03 through July 25, 2019;

17                      (f)         Under section 502(g)(2)(C): the additional award of an amount equal to

18                                  the greater of (i) interest on the unpaid fringe benefit contributions at the

19                                  rate of 1.5% per month, from the date of delinquency, until the date of

20                                  judgment; or (ii) liquidated damages under the Master Agreement and

21                                  trust agreements of $150 for each month that defendant failed to timely

22                                  report and pay all employee fringe benefit contributions into each Trust

23                                  Funds, calculated to be $34,890.03 through July 25, 2019; and

24   ///

25   ///

26   ///

27   ///

28   ///



     4824-8141-4308.1 29512/00313                            -9-
            COMPLAINT FOR DAMAGES FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT
          Case 3:19-cv-06011-SK Document 1 Filed 09/25/19 Page 10 of 10


 1                      (g)         Under section 502(g)(2)(D); an award of attorneys’ fees and costs

 2                                  incurred by plaintiffs in the bringing of the within action, and for such

 3                                  other or further amounts as may be shown at trial, and for such other

 4                                  further relief as the Court may deem just and proper.

 5   DATED: September 24, 2019

 6                                                         BULLIVANT HOUSER BAILEY PC

 7
 8                                                         By              ------^
                                                                Ronald L. Richman
 9                                                              Sarah Bowen

10                                                         Attorneys for Plaintiffs

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     4824-8141-4308.1 29512/00313                           -10-
            COMPLAINT FOR DAMAGES FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT
